Title: From James Madison to Dolley Payne Madison, 2 December 1799
From: Madison, James
To: Madison, Dolley Payne Todd


My dearest,
Richmond Monday night December 2d. 1799
Neither the chart of your uncle, or the memory of your brother could save me from two errors on our way down, we made out, notwithstanding to reach Town before sunset. I found at Mr. Watson’s a room prepared for me, and an empty one immediately over it, but they are both in a style much inferior to what I had hoped. You must consequently lower your expectations on this subj[e]ct as much as possible before you join me, which I shall look for about the time you suggested. I have found it more convenient to let Sam remain until tomorrow morning, than to start him today. He will be able to execute the journey in one day with ease, with an empty carriage. I have procured for your Uncle, a paper, which is for tomorrow morning, in which there is an account of the success of the Republicans in Holland—against the British and Russians, particularly the latter. He will see also, the first fruits of the session in the change of the Speaker and clerk. Colonel Smith had eighty and odd votes, against fifty odd, and Mr. Wirt ninety odd against forty odd. The former Chaplain and Sergent at Arms were reelected.
Present me affectionately to all around you—always and truly yours
J. Madison Jr.
